DETAILED ACTION
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In line 8 of claim 1, “includes” should be replaced with –includes:--; and
Claim 9 should depend from claim 6 instead of claim 1, since the claim recites a fifth via, while claim 1 only refers to a first via with no second through fourth vias.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation, “…the first via being a vertically seamless structure.” 
The originally filed specification does not have support for a first via being a vertically seamless structure. The specification discloses a seamless dual damascene/interlayer connection that is formed in a seamless piece by depositing metal into a lower and upper connected via. See ¶¶ [0066], [0073] and [0126]. However, there is no disclosure of a first via being a vertically seamless structure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2004/0084777 to Yamanoue et al.
 	Regarding claim 1, Yamanoue et al. teach a semiconductor device, comprising: 
a substrate having a circuit region (Fig. 3, “Internal Circuit Region) and a peripheral region disposed around and enclosing the circuit region in a plan view; 
a first interconnect layer (Fig. 3, (48)) formed on the substrate; 
a second interconnect layer (52) formed on the first interconnect layer; 
a third interconnect layer (66) formed on the second interconnect layer; and 
a guard ring (2, “Guard Ring Region) formed in the peripheral region, 
wherein the guard ring includes: 
a first interconnect (Fig. 6D, 50c) formed in the first interconnect layer, and disposed around and enclosing the circuit region in a plan view, 
a second interconnect (68c) formed in the third interconnect layer, and disposed around and enclosing the circuit region in a plan view, and 
a first via (Fig. 8C, 56c) directly connected to both the first interconnect and the second interconnect, and disposed in a groove shape along a perimeter edge of the substrate in a plan view, the first via having a vertically seamless structure (64c) therein.
	Regarding claim 11, Yamanoue et al. teach a semiconductor device, wherein the first via is inherently disposed around and encloses the circuit region in a plan view since it is part of a ring structure.
Response to Arguments
Applicant’s arguments with respect to claims 1 – 12  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814